United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1140
                        ___________________________

                                 Tawfeeq Abuirqeba

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

    Carolyn W. Colvin, Acting Commissioner, Social Security Administration

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: September 23, 2014
                            Filed: September 25, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

       Tawfeeq Abuirqeba appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. We find that the

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
administrative law judge’s (ALJ’s) opinion is supported by substantial evidence on
the record as a whole. See Myers v. Colvin, 721 F.3d 521, 524 (8th Cir. 2013) (de
novo review). Contrary to Abuirqeba’s assertions, the ALJ’s credibility
determination is supported by good reasons and substantial evidence, and thus it is
entitled to deference, see McDade v. Astrue, 720 F.3d 994, 998 (8th Cir. 2013); the
ALJ was not required to develop the record further, see McCoy v. Astrue, 648 F.3d
605, 612 (8th Cir. 2011) (ALJ has duty to develop record but it is not never-ending,
and ALJ is not required to disprove every possible impairment; medical examinations
and tests are required only if medical records before ALJ lack sufficient evidence to
determine if claimant is disabled); Pena v. Chater, 76 F.3d 906, 909 (8th Cir. 1996)
(there is no obligation to investigate claim not presented in application or offered at
hearing as basis for disability); we find no inconsistencies in the ALJ’s findings on
Abuirqeba’s abilities to stand and walk; and we find no error in the ALJ’s
determination that Abuirqeba was literate and able to communicate in basic English.
The judgment of the district court is affirmed.
                        ______________________________




                                         -2-